Exhibit 10.22


 
 
 
 
GEOHEDRAL LLC
(an exploration stage company)
 
For the Period from Inception (July 21, 2006)
 through December 31, 2009










 
 

--------------------------------------------------------------------------------

 




GEOHEDRAL LLC


TABLE OF CONTENTS










REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM
1
   
FINANCIAL STATEMENTS
     
Balance Sheet
 
December 31, 2009
2
   
Statement of Operations
 
For the period from inception (July 21, 2006) through December 31, 2009
3
   
Statement of Members’ Equity
 
For the period from inception (July 21, 2006) through December 31, 2009
4
   
Statement of Cash Flows
 
For the period from inception (July 21, 2006) through December 31, 2009
5
   
Notes to the Financial Statements
6






 
 

--------------------------------------------------------------------------------

 

 


REPORT OF INDEPENDENT REGISTERED
PUBLIC ACCOUNTING FIRM






The Board of Managers and Members of
Geohedral, LLC
Oklahoma City, Oklahoma
(An Exploration Stage Company)




We have audited the accompanying balance sheet of Geohedral, LLC, an Oklahoma
Limited Liability Company (the “Company”) as of December 31, 2009 and the
related statements of operations, members’ equity and cash flows for the period
from inception (July 21, 2006) through December 31, 2009.  These financial
statements are the responsibility of the Company’s management.  Our
responsibility is to express an opinion on these financial statements based on
our audit.


We conducted our audit in accordance with the standards of the Public Company
Accounting Oversight Board (United States).  Those standards require that we
plan and perform the audit to obtain reasonable assurance about whether the
financial statements are free of material misstatement.  An audit includes
examining, on a test basis, evidence supporting the amounts and disclosures in
the financial statements.  An audit also includes assessing the accounting
principles used and significant estimates made by management, as well as
evaluating the overall financial statement presentation.  We believe that our
audit provides a reasonable basis for our opinion.


In our opinion, the financial statements referred to above present fairly, in
all material respects, the financial position of Geohedral, LLC as of December
31, 2009 and the results of their operations and their cash flows for period
from inception (July 21, 2006) through December 31, 2009, in conformity with
accounting principles generally accepted in the United States of America.


The accompanying financial statements have been prepared assuming that the
Company will continue as a going concern.  As discussed in Note 2 to the
financial statements, the Company does not have sufficient funds to meet planned
expenditures over the next twelve months and will need to seek additional debt
or equity financing to meet its planned expenditures.  This raises substantial
doubt about the Company's ability to continue as a going concern.  Management's
plans in regard to these matters are also described in Note 2 to the financial
statements.  The financial statements do not include any adjustments that might
result from the outcome of this uncertainty.




/s/ Cole & Reed, P.C.




Oklahoma City, Oklahoma
April 15, 2010







 
1

--------------------------------------------------------------------------------

 


 
Geohedral, LLC
(an exploration stage company)
Balance Sheet
                                                       December 31, 2009
                     
Assets
   
Current assets
   
   Cash and cash equivalents
$
337,483    
   Prepaid annual fees
 
294,840   
   Other current assets
 
31,855   
     Total current assets
 
664,178   
     
Mineral properties
 
238,659   
Equipment, net
 
109,268   
 
$
1,012,105   
                 
Liabilities and Members' Equity
   
Current liabilities
   
   Trade accounts payable
$
88,241   
   Accrued expenses
 
60,176   
     Total current liabilities
 
148,417   
     
Members' equity
 
863,688   
 
$
1,012,105   
                                         
See accompanying notes to the financial statements.
   

 
 

 
2

--------------------------------------------------------------------------------

 


Geohedral, LLC
   
Statement of Operations
   
Cumulative period from inception (July 21, 2006) to December 31, 2009
                     
Expenses
   
Mineral exploration expenses
$
6,235,039   
General and administrative
 
156,262   
     
Total expenses
 
6,391,301   
     
Operating loss
 
(6,391,301)  
     
Interest income
 
21,571   
Deficit accumulated during the exploration stage
$
(6,369,730)  
                                   
See accompanying notes to the financial statements.
     

 
 

 
3

--------------------------------------------------------------------------------

 
Geohedral, LLC
(an exploration stage company)
Statement of Members' Equity
Cumulative period from inception (July 21, 2006) to December 31, 2009
                           
Members'
 
Units
   
Equity
         
Units issued to founding members
85,000   
 
$
—    
Initial private placement in 2008
26,348   
   
3,155,000   
Capital contributions in 2008
13,696   
   
1,640,000   
Capital contributions in 2009
21,267   
   
2,546,694   
Syndication costs
—    
   
(108,276)  
Deficit accumulated during the exploration stage
—    
   
(6,369,730)  
Balance as of December 31, 2009
146,311   
 
$
863,688   
       
 
                             
See accompanying notes to the financial statements.



 
 
4

--------------------------------------------------------------------------------

 

Geohedral, LLC
(an exploration stage company)
Statement of Cash Flows
Cumulative period from inception (July 21, 2006) to December 31, 2009
                 
Operating activities
   
Deficit accumulated during the exploration stage
$
(6,369,730)  
Adjustments to reconcile deficit accumulated during the exploration stage
   
   to net cash used in operating activities:
   
    Depreciation of equipment
 
32,365   
    Changes in operating assets and liabilities
   
      Prepaid annual fees
 
(294,840)  
      Other current assets
 
(31,855)  
      Trade accounts payable
 
73,927   
      Accrued expenses
 
60,176   
Net cash used in operating activities
 
(6,529,957)  
     
Investing Activities
   
Acquisition of mineral properties
 
(238,659)  
Acquisition of equipment
 
(141,633)  
Net cash used in investing activities
 
(380,292)  
     
Financing Activities
   
Members contributions
 
7,341,694   
Syndication fees paid
 
(93,962)  
Net cash provided by investing activities
 
7,247,732   
Net increase in cash and cash equivalents
 
337,483   
Cash and cash equivalents as of date of inception (July 21, 2006)
 
—    
Cash and cash equivalents as of December 31, 2009
$
337,483   
                             
See accompanying notes to the financial statements.
   

 
 
5

--------------------------------------------------------------------------------

 
Geohedral LLC
 
(an exploration stage company)
 
Notes to the Financial Statements
 
For the Period from Inception (July 21, 2006) through December 31, 2009
 



 
1  
SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

 
Geohedral LLC (“Geohedral”) is a limited liability company organized on July 21,
2006 (date of inception) located in Oklahoma City, Oklahoma.  Geohedral’s
accounting policies reflect industry practices and conform to accounting
principles generally accepted in the United States of America.  The more
significant of such policies are briefly described below.
 
NATURE OF BUSINESS
 
During 2008 and 2009, Geohedral acquired approximately 3,200 mining claims from
the Bureau of Land Management (the “BLM”) and the Alaska Department of Natural
Resources (the “ADNR”) covering approximately 65,000 acres along the shore of
the Gulf of Alaska in southern Alaska near the town of Yakutat.
 
Geohedral is in the process of exploring and evaluating its mineral properties
and determining whether they contain ore reserves that are economically
recoverable.  The recoverability of amounts shown for mineral properties is
dependent upon the discovery of economically recoverable ore reserves, the
ability of Geohedral to obtain the necessary financing to complete development,
confirmation of Geohedral’s interest in the underlying mineral claims and upon
future profitable production or proceeds from the disposition of all or part of
its mineral properties.
 
Geohedral has not established any proven or probable reserves on its mineral
property interests.  To date, Geohedral has been engaged primarily in
organizational activities and have engaged in minimal exploratory drilling and
other exploration activities at its mineral properties.  Subject to adequate
funding, Geohedral plans to conduct exploration programs with the objective of
ascertaining whether any of its properties contain economic concentrations of
minerals that are prospective for mining.  As such, Geohedral is considered an
exploration or exploratory stage company.  Since Geohedral is an exploration
stage company, there is no assurance that a commercially viable mineral deposit
exists on any of its properties, and a great deal of further exploration will be
required before a final evaluation as to the economic feasibility of its
properties is determined.
 
BASIS OF ACCOUNTING
 
These financial statements have been prepared on the accrual basis of
accounting, whereby revenues are recognized when earned, and expenses are
recognized when incurred.
 
Geohedral meets the definition of a development stage enterprise.  As a mining
company in the development stage, Geohedral refers to itself as an exploration
stage enterprise, which is consistent with industry standards.  Geohedral is
required to provide additional disclosures from its date of inception, or the
date Geohedral was reactivated to undertake development stage
activities.  Therefore, the statement of operations, members’ equity and cash
flows include cumulative amounts from July 21, 2006 to December 31, 2009.
 
USE OF ESTIMATES
 
Management of Geohedral has made a number of estimates and assumptions relating
to the reporting of assets and liabilities and disclosure of contingent assets
and liabilities to prepare these financial statements in conformity with
accounting principles generally accepted in the United States of
America.  Actual amounts could differ from these estimates.
 
CASH AND CASH EQUIVALENTS
 
There were no cash equivalents at December 31, 2009.  For purposes of the
statements of cash flows, Geohedral considers all highly liquid debt instruments
with original maturities of three months or less at the date of purchase to be
cash equivalents.
 

 
6

--------------------------------------------------------------------------------

 
Geohedral LLC
 
(an exploration stage company)
 
Notes to the Financial Statements
 
For the Period from Inception (July 21, 2006) through December 31, 2009
 

PREPAID ANNUAL FEES
 
In order to maintain the federal and state mining claims, Geohedral must pay an
annual fee to preserve each claim prior to every September.  Geohedral records
the prepayment as prepaid annual fees and amortizes it over the year.
 


MINERAL PROPERTIES
 
Costs of exploring, carrying and retaining unproven properties are expensed as
incurred. Geohedral concluded that mineral rights are tangible
assets.  Accordingly, Geohedral capitalizes certain costs related to the
acquisition of mineral rights.
 
EQUIPMENT
 
Equipment is stated at cost, net of accumulated depreciation, and depreciated by
use of the straight-line method using estimated asset lives ranging from three
to ten years.
 
Geohedral charges maintenance and repairs directly to expense as incurred, while
betterments and renewals are generally capitalized.  When property is retired or
otherwise disposed of, the cost and applicable accumulated depreciation is
removed from the respective accounts and resulting gain or loss is reflected in
operations.
 
IMPAIRMENT OF LONG-LIVED ASSETS
 
Geohedral reviews and evaluates its long-lived assets for impairment at each
fiscal year end and documents such impairment testing.  The tests include an
evaluation of the assets and events or changes in circumstances that would
indicate that the related carrying amounts may not be recoverable.  Mineral
properties in the exploration stage are monitored for impairment based on
factors such as Geohedral's continued right to explore the area, exploration
reports, assays, technical reports, drill results and Geohedral's continued
plans to fund exploration programs on the property.
 
FAIR VALUE OF FINANCIAL INSTRUMENTS
 
The carrying amounts of Geohedral’s cash and cash equivalents, prepaid annual
fees, other current assets, trade accounts payable and accrued expenses
approximate fair value because of the short maturity of those instruments.
 
INCOME TAXES
 
Geohedral is not directly subject to income taxes under the provisions of the
Internal Revenue Code and applicable state laws.  Taxable income or loss is
reported to the individual members for inclusion in their respective tax returns
and no provision for federal and state income taxes has been included in the
accompanying financial statements.
 
 
2  
GOING CONCERN UNCERTAINTY

 
These financial statements have been prepared on the basis that Geohedral is a
going concern, which contemplates the realization of its assets and the
settlement of its liabilities in the normal course of operations.  The ability
of Geohedral to continue as a going concern is uncertain and dependent upon
obtaining the financing necessary to meet its financial commitments and to
complete the development of its properties and/or realizing proceeds from the
sale of one or more of the properties.  The continuation of Geohedral as a going
concern is dependent upon the continued financial support from its members, the
ability of Geohedral to obtain necessary equity financing to continue
operations, confirmation of Geohedral’s interests in the underlying properties,
and/or the attainment of profitable operations.  As of December 31, 2009,
Geohedral had cash of $337,483, working capital of $515,761, and accumulated
losses of $6,369,730 since inception.
 

 
7

--------------------------------------------------------------------------------

 
Geohedral LLC
 
(an exploration stage company)
 
Notes to the Financial Statements
 
For the Period from Inception (July 21, 2006) through December 31, 2009
 
 
Management anticipates that the minimum cash requirements to fund its proposed
exploration program and continued operations will exceed the amount of cash on
hand at December 31, 2009.  Accordingly, Geohedral does not have sufficient
funds to meet planned expenditures over the next twelve months, and will need to
seek additional debt or equity financing to meet its planned
expenditures.  There is no assurance that Geohedral will be able to raise
sufficient cash to fund its future exploration programs and operational
expenditures.  These factors raise substantial doubt regarding Geohedral’s
ability to continue as a going concern.  These financial statements do not
include any adjustments to the recoverability and classification of recorded
asset amounts and classification of liabilities that might be necessary should
Geohedral be unable to continue as a going concern.
 
 
3  
EQUIPMENT

 
A summary of equipment as of December 31, 2009, is as follows:
 
Field equipment
$
86,964
Computer equipment
 
54,669
   
141,633
Less accumulated depreciation
 
32,365
 
$
109,268



 
Depreciation expense for the period from inception through December 31, 2009 was
$32,365.
 
 
4  
RELATED-PARTY TRANSACTIONS

 
Geohedral outsources project management to a relative of a Geohedral
member.  Fees paid for such services for the period from inception through
December 31, 2009 approximated $1,820,000. In addition, Geohedral reimburses the
related company for costs incurred on behalf of Geohedral.  At December 31,
2009, accounts payable includes amount owed to this related company of
approximately $23,000.
 
Geohedral paid The Beard Company, a Geohedral member, $54,000 for management
services provided during the period from inception through December 31,
2009.  In addition, Geohedral reimburses The Beard Company for costs incurred by
The Beard Company on behalf of Geohedral.  At December 31, 2009, accounts
payable includes amount owed to The Beard Company of approximately $42,000.
 
Geohedral paid a company owned by a Geohedral member approximately $100,000 for
syndication costs associated with the unit issuances in 2008 and 2009.  At
December 31, 2009, accounts payable includes amount owed to this Geohedral
member of approximately $14,000.
 
 
5  
COMMITMENTS

 
In order to preserve each of the approximate 3,200 active mining claims as of
December 31, 2009 with the BLM and the ADNR, Geohedral must pay an annual fee
for as long as Geohedral wants to retain each mining claim.  Geohedral is
obligated to pay a total of approximately $444,000 to the BLM and the ADNR prior
to September 1, 2010 to preserve all of the mining claims in place at December
31, 2009.
